Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT/COMMENTS
Examiner’s amendment:
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chelsea E. Witte-Garcia on 1/27/2021.
The application has been amended as follows:
Claim 1 is replaced by:
1. (Amended) A method for treating a retinal disease in a subject, the method comprising:
administering an effective amount of a composition comprising an antibody to [[a]] the subject
a heavy chain variable region comprising a complementarity determining region (CDR) 1 set forth as HYIMM (SEQ ID NO: 5), a CDR2 set forth as GIYSSGGITVYADSVKG (SEQ ID NO: 6), and a CDR3 set forth as RRTGVPRWDDFDI (SEQ ID NO: 45); and
a light chain variable region comprising a CDR1 set forth as RASQSISSWLA (SEQ ID NO: 8), a CDR2 set forth as KASTLES (SEQ ID NO: 9), and a CDR3 set forth as QQYNTYWT (SEQ ID NO: 10); 
wherein the retinal disease is selected from the group consisting of diabetic macular edema (DME), age-related macular degeneration (AMD), and retinal vein occlusion (RVO).

Claim 2 has been cancelled.
Claims 1, 3, 28-31 and 34 have been allowed.


Examiner’s statement of reasons for allowance: 
	The prior art does not teach or suggest the method of treating retinal diseases, DME, AMD, and ROV, comprising administering the patient the antibody comprising HCDR1-3 of SEQ ID NO: 5, 6 and 45 and LCDR1-3 of SEQ ID NO: 8, 9, and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement:
The information disclosure statement (s) (IDS) submitted on 11/27/2019 and 11/25/2020 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:30am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LEI YAO/Primary Examiner, Art Unit 1642